Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (20170332099).
In regard to claim 1 Lee discloses a method for processing video data, comprising:
determining, for a conversion between a current video block of a video and a bitstream of the video, a sub-block level merge candidate list that includes at least one sub-block coding type (Lee Figs 2-3 note encoder and decoder for performing conversion, further generally note Figs 11-12 and pars. 146-238 describing sub-block level merge encoding at length, particularly note Figs 11-12 and pars. 228-229 for sub-block based temporal motion vector prediction including ATMVP, and par. 230 which includes spatial sub-block motion vector prediction (STMVP); and
performing the conversion based on the sub-block level merge candidate list (Lee Figs. 2-3 and 13 and par. 231 note coding a current video block using a merge candidate list including sub-block level predictors),
wherein motion candidates of the at least one sub-block coding type are added to the sub-block level merge candidate list based on an adaptive ordering (Lee pars. 152-160 note adaptive ordering of the ATMVP candidate, particularly note par. 160 indicating that the placement of the candidates in the list  may be signaled, further note pars. 268-291 describing adaptive ordering of the candidate list, including ATMP and STMVP candidates, using histograms or statistical information about the predictor candidates). 

In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Lee further discloses that each of the at least one sub-block coding type is assigned with a  range of merge indices, and wherein the merge index within a first range corresponds to a sub-block based temporal motion vector prediction coding type, and the first range includes a single value of 0 (Lee pars 154-160 note inserting an ATMVP candidate into various positions in the candidate list, note that the candidate list is constructed in an order of 4 spatial candidate and one temporal candidate plus the ATVMP candidate, further note par. 291 inserting the ATMVP candidate before the spatial candidates based on the statistics of the candidate vectors, hence the ATVMP candidate may be the first candidate on the candidate list, the first entry on the candidate list having an index value of  0 as demonstrated in Fig. 17). 

In regard to claim 5 refer to the statements made in the rejection of claim 1 above. Lee further discloses that a motion candidate of the sub-block based temporal motion vector prediction coding type is always available in the sub-block level merge candidate list (Lee par. 179-184 note multiple availability checks for ATMVP to ensure that a candidate is available), and wherein temporal information is only allowed to derive motion candidates of the sub-block based temporal motion vector prediction coding type (Lee pars. 173-174 note using only the ATMVP for temporal prediction). 

In regard to claim 12 refer to the statements made in the rejection of claim 1 above. Lee further discloses:
	determining for the conversion, a sub-block level coding technique based on an indication that is signaled in a picture header, a picture parameter set (PPS), a slice header or a tile group header (Lee par. 202 note sub-block level ATMVP technique may be applied, or not, to a current block based upon a size indicator signaled in the SPS or PPS); and
	performing the conversion at least based on the sub-block level coding technique (Lee Figs 2-3 note encoding and decoding of the current block). 

In regard to claim 14 refer to the statements made in the rejection of claim 12 above. Lee further discloses wherein the indication indicates that the sub-block coding technique is disabled (Lee par. 202 note indicating sizes to which the sub-block level ATMVP is applied, hence ATMVP is disabled for block sizes outside of the indicated range).

In regard to claim 15 refer to the statements made in the rejection of claim 1 above. Lee further discloses:
determining, for the conversion, a sub-block level temporal motion candidate using a derivation process applicable to a block level temporal motion vector prediction candidate conversion between the current video block and the bitstream (Lee par. 173 note determining to use the ATMVP candidate, when available, using a selection process applicable to both the sub-block based ATMVP candidate and the block based TMVP candidate). ; and
performing the conversion at least based on the sub-block level temporal motion candidate (Lee Figs 2-3 note encoding or decoding using a candidate list with the selected candidate). 

In regard to claim 16 refer to the statements made in the rejection of claim1  above. Lee further discloses:
determining, for the conversion, a block level temporal motion vector prediction candidate using a derivation process applicable to a sub-block level temporal motion candidate conversion between a current video block and the bitstream (Lee par. 173 note determining to use the TMVP candidate, when the ATMVP candidate is unavailable, using a selection process applicable to both the sub-block based ATMVP candidate and the block based TMVP candidate); and
performing conversion based on the block level temporal motion vector prediction candidate (Lee Figs 2-3 note encoding or decoding using a candidate list with the selected candidate). 

In regard to claim 17 refer to the statements made in the rejection of claim 1 above. Lee further discloses that the conversion generates the current video block form the bitstream (Lee Fig. 3 note generating decoded video from an encoded bitstream). 

In regard to claim 18 refer to the statements made in the rejection of claim 1 above. Lee further discloses that the conversion generates the bitstream from the current video block (Lee Fig. 2 note encoding the video into a bitstream). 

Claims 19 and 20 recite a non-transitory computer readable medium storing instructions implementing a method corresponding to claim, and storing processed video generated by such a method. Refer to the statements made in regard to claim 1 above for the rejection of claims 19 and 20 which will not be repeated here for brevity. In particular regard to claims 19 and 20 Lee further discloses a processor and non-transitory computer readable medium (Lee pars 327-331). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
In regard to claim 6 refer to the statements made in the rejection of claim1  above. Lee further discloses the range of merge indices for a coding type is signaled in a bitstream (Lee  par. 160 note position of ATMVP and other candidates on the candidate list may be signaled, further note that the range of merge indices corresponding to a particular candidate are determined by its position on the candidate list as noted in par. 267) and the range of merge indices for a coding type is based on a width or a height of the current video block (Lee par. 202 note ATMVP may be applied to only blocks of certain sizes).
It is noted that Lee does not explicitly disclose that the position on the candidate list and hence range of merge indices is signaled at any particular syntax level. However, Lee also discloses signaling a variety of parameters at various syntax levels including a sequence parameter set (SPS), picture parameter set (PPS) and a slice header (Lee par. 202, 234, 238, 249 note signaling various parameters at levels including SPS, PPS and slice header). 
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of signaling the candidate list position information described in par. 160 at the various syntax levels used for other parameters as also disclosed by Lee in order to gain the  advantage of flexibly signaling the position information based on the expected trade-off between flexibility of signaling the position information more frequently at lower syntax levels e.g. slice level and improved compression efficiency from signaling the position information less frequently at higher syntax levels e.g. sequence level. 

In regard to claim 11 refer to the statements made in the rejection of claim 1 above. Lee further discloses signaling the adaptive order (Lee  par. 160 note position of ATMVP and other candidates on the candidate list may be signaled). 
It is noted that Lee does not explicitly disclose that the adaptive order is signaled at any particular syntax level. However, Lee also discloses signaling a variety of parameters at various syntax levels including a sequence parameter set (SPS), picture parameter set (PPS) and a slice header (Lee par. 202, 234, 238, 249 note signaling various parameters at levels including SPS, PPS and slice header). 
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of signaling the candidate list position information described in par. 160 at the various syntax levels used for other parameters as also disclosed by Lee in order to gain the  advantage of flexibly signaling the position information based on the expected trade-off between flexibility of signaling the position information more frequently at lower syntax levels e.g. slice level and improved compression efficiency from signaling the position information less frequently at higher syntax levels e.g. sequence level. 

Claim(s) 2, 4, 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chen (20180310017).
In regard to claims 2 and 13 refer to the statements made in the rejection of claims 1 and 12 above. Lee discloses that the sub-block coding type comprises a sub-block based temporal motion vector prediction coding type (Lee par. 229 note ATMVP mode). It is noted that Lee does not disclose details of affine prediction. However, Chen discloses coding sub-blocks in a video processing method that includes both sub-block based temporal motion vector prediction and sub-block based affine motion prediction coding types (Chen par. 151 note sub-PU modes can include an affine prediction mode). 
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of incorporating an affine prediction coding type as taught by Chen in the sub-block coding techniques of Lee in order to gain the advantage of manipulating sub-block motion information as suggested by Chen (Chen) and to gain the expected advantage of accurate prediction of rotational motion in the processed video provided by affine model prediction. 

In regard to claim 4 refer to the statements made in the rejection of claim 3 above. As noted in the rejection of claim 3 above Lee discloses using a merge index with a range of 0 for a sub-block based temporal motion vector prediction coding type. It is noted that Lee does not disclose an index range corresponding to affine prediction coding types. However, Chen discloses associating a merge index range with affine motion prediction coding types (Chen pars 152-155 note determining positions on a merge candidate list for sub-PU merge candidates including affine type merge candidates). 
It is therefore considered obvious that one of ordinary skill in the art would recognize the advantage of including, in Lee, range for affine motion prediction coding types as suggested by Chen at a second index range excluding the first range at 0 already allotted to a sub-block based temporal motion vector prediction coding type in order to gain the expected advantage of incorporating affine prediction types in the merge mode candidate list for improved prediction of rotational motion. 
In regard to claim 7 refer to the statements made in the rejection of claim 1 above. Chen further discloses that adaptive ordering indicates that a motion candidate of the sub-block based temporal motion vector prediction coding type is added to the sub-block level merge candidate list prior to a motion candidate of the affine motion prediction coding type, or the adaptive ordering indicates a motion candidate of the sub-bock based temporal motion vector prediction coding type and a motion candidate of the affine motion prediction type are added to the sub-block level merge candidate list in an interleaved manner (Chen pars 154-155 note sub-PU modes may precede normal modes in the candidate list under certain conditions, note that the re-ordered sub-PU modes may include only the sub-PU TMVP modes in which case the sub-PU temporal prediction mode would be added to a list prior to the affine modes, or both modes may be re-ordered in which case the modes would be interleaved with respect to the normal modes). 

In regard to claim 8 refer to the statements made in the rejection of claim 1 above. Chen further discloses that the adaptive ordering is based on coded information of the current video block or neighboring blocks of the current video block, and wherein, in case a percentage of the neighboring blocks of the current video block are affine coded, the adaptive ordering indicates that a motion candidate of the affine motion prediction coding type are added to the sub-block level merge candidate list prior to motion candidates of other types (Chen pars 14 and  153-155 note sub-PU modes may be re-ordered based on the percentage of neighboring blocks using the sub-PU modes being above a threshold, note par. 153 the context for CTX mode sub-PU mode may be any of the sub-PU modes including the affine mode). 
Chen discloses performing adaptive ordering based on a threshold percentage of neighboring blocks being coded in the affine mode. It is noted that Chen does not explicitly disclose a threshold value to be used. However at the time of the invention it would have been obvious, for one of ordinary skill in the art to try various thresholds including thresholds over fifty percent that indicate the use of affine mode for a majority of the neighboring blocks. 
To elaborate, 1) Chen recognizes the problem of performing adaptive order based on some number of neighboring blocks using affine coding. 2) Use of a percentage based threshold further indicates that the amount should be some proportion of the neighboring blocks, and the use of a count of finite neighboring PUs indicates that there are a finite number of percentage increments which could cause the adaptive ordering (Chen par. 154 note cnt_0 also note Fig. 9 and par. 116 showing a finite number of 23 neighboring sub-PUs to be counted). Further, 3) Chens lack of any explicit values for the threshold suggests that one of ordinary skill in the art could be relied upon to explore various thresholds corresponding to the finite number of neighboring blocks in order to cause the adaptive ordering to achieve the desired results for encoding. Therefore it would have been obvious to try every threshold within the finite number of thresholds corresponding to the finite neighboring blocks, including values over fifty percent. See MPEP 2143(I)(E). 

In regard to claim 9 refer to the statements made in the rejection of claim 1 above. Chen further discloses that the adaptive ordering is based on a ratio of affine motion candidates to non-affine motion candidates in the sub-block level merge candidate list, and wherein, in case the ratio is greater than a threshold, the adaptive ordering indicates that a motion candidate of the affine motion coding type is added to the sub-block level merge candidate list prior to motion candidates of other types (Chen pars. 14 and 153-155 note sub-PU modes may be re-ordered to place the sub-PU types in the list prior to other types based on the percentage of neighboring blocks using the sub-PU modes being above a threshold, also note par. 153 the context for CTX mode sub-PU mode may be any of the sub-PU modes including the affine mode finally note par. 154 the percentage is based on counting blocks belonging to ctx_mode hence the percentage mentioned in par. 14 is inherently a ratio of the ctx_mode blocks to the total number of blocks). 

In regard to claim 10 refer to the statements made in the rejection of claim 1 above. Lee further discloses that adaptive ordering may be applied to a first number K of motion candidates of a prediction type, K being a positive integer (Lee pars 283-284 adaptive list ordering applied to a selected a number of candidates N of a particular type). It is noted that Lee does not disclose the use of affine type motion candidates. However, Chen discloses coding sub-blocks in a video processing method that includes affine motion prediction coding types (Chen par. 151 note sub-PU modes can include an affine prediction mode). 
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of incorporating an affine prediction coding type as taught by Chen in the limited candidate number adaptive reordering technique of Lee the advantage of manipulating sub-block motion information as suggested by Chen (Chen) and to gain the expected advantage of accurate prediction of rotational motion in the processed video provided by affine model prediction. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200366930 A1	LEE; Bae Keun
US 20200084441 A1	LEE; Jin-Ho et al.
US 20190222839 A1	JANG; Hyeongmoon et al.
US 20190182502 A1	XU; Xiaozhong et al.
US 20190058896 A1	HUANG; Han et al.
US 20180376160 A1	ZHANG; Kai et al.
US 20150271515 A1	Pang; Chao et al.
US 20140355687 A1	TAKEHARA; Hideki et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/              Primary Examiner, Art Unit 2423